Citation Nr: 1214528	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO. 06-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, including as secondary to the service-connected right knee disability. 

2. Entitlement to a disability rating in excess of 10 percent for a right knee disability, for the period prior to March 29, 2006. 

3. Entitlement to a disability rating in excess of 20 percent for a right knee disability, for the period from March 29, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and V.C.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to February 1968. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. In pertinent part of the November 2004 decision, the RO found that new and material evidence had not been received to reopen a claim for service connection for left knee arthritis and continued a 10 percent evaluation for postoperative residuals of arthrotomy, right knee.

In February 2009, the Board reopened the Veteran's claim for service connection for left knee arthritis. The Board also remanded that service connection claim and the issue of an increased rating for right knee postoperative residuals of arthrotomy to the RO for further development. In May 2010, the Board remanded the claims again for additional development. 

In a November 2011 rating decision, the Appeals Management Center (AMC) granted a 20 percent disability rating for the Veteran's service-connected right knee disability, from March 29, 2006. The RO rated the knee under Diagnostic Code 5261 for extension. The Veteran has not withdrawn her claim and is presumed to be seeking the maximum benefit allowed by law and regulation. AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran testified before a Decision Review Officer (DRO) in February 2006. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The evidence of record is against a finding that the Veteran has a left knee disorder that is related to her active duty service or that developed secondary to her service-connected right knee disability. 

2. Prior to March 29, 2006, the Veteran's right knee disability was manifested by the symptomatic removal of semilunar cartilage. 

3. From March 29, 2006, the Veteran's right knee disability was manifested by limitation of extension to 15 degrees and no higher.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a left knee disorder, including as secondary to service-connected right knee disability, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2011).

2. Prior to March 29, 2006, the criteria for an evaluation in excess of 10 percent for a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5259 (2011).

3. From March 29, 2006, the criteria for an evaluation in excess of 20 percent for a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5259-5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim. Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

However, in the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify for a service connection claim was satisfied by way of a letter sent to the Veteran in July 2004 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter. Through the letter, VA informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence. VA also informed her that her service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease. VA also informed her that VA would seek to provide federal records and that it was her responsibility to support her claim with appropriate evidence, though VA would help her obtain records from any non-federal sources. Although the RO did not inform her of the evidence necessary to support a service connection claim on a secondary basis, the Veteran demonstrated actual knowledge of those requirements, through her representative, in her April 2012 post-remand brief. The Veteran's representative argued the legal criteria for a secondary service connection claim and asserted that the Veteran's right knee condition caused her to shift her weight to her left knee, aggravating the left knee. 
 
With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. With that letter, the RO effectively satisfied the remaining notice requirements with respect to the service connection issue on appeal. Any timing error with regards to the notice was cured by the readjudication of the claim by the AMC with the November 2011 supplemental statement of the case.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2009. Through the letter, VA informed the Veteran that the evidence must support a worsening of her disability to substantiate the increased rating claim. The letter also informed her of VA's duty for obtaining pertinent evidence under federal control and that it would aid her in obtaining pertinent evidence not under federal control, but that it was her responsibility to obtain such evidence. The March 2009 letter also provided notice with regards to the Dingess requirements and the requirements pertinent to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). That case, however, has since been overturned by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). In the February 2009 Board remand, however, the Board had directed that such notice be provided to the Veteran and the AMC thus provided that notice. Any timing errors with regard to the notice were cured by the AMC's readjudication of the claim with the November 2011 supplemental statement of the case.

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication. For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in obtaining any outstanding records of VA or private medical treatment relevant to her claim, and affording her an examination when appropriate. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and pertinent VA medical records. The AMC has provided the development directed by the past Board remands, including providing notice consistent with Dingess and Vazquez v. Peake in March 2009. The AMC also provided the Veteran a letter in October 2009, to request that she provide the information necessary to request her records from the Falk Clinic, but she failed to respond to that request. The AMC also requested that the VA medical center (VAMC) in Martinsburg provide VA medical records from 1982 until 2002, and the records provided by the VAMC were associated with the claims folder. The Veteran has not indicated that there exist any records of  VA or private VA medical treatment relative to this claim that are not already in the claims file. 

In addition, she was afforded VA medical examinations, most recently in June 2010, which provided specific medical opinions pertinent to the issues on appeal. That VA examination was also in accordance with the prior Board remand. 

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Left Knee Service Connection Claim

The Veteran contends that her left knee disorder developed due to her service-connected right knee disability. In her April 2010 post-remand brief, she claimed, through her representative, that her right knee condition caused her to shift her weight to her left knee, thus aggravating its condition. 

Under applicable law, service connection is granted if the evidence establishes that coincident with her service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of her active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448(1995) (en banc). The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006. See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006). The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated. 

The new provisions also require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. The purpose of the regulatory change was to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995). In the comments to the new regulation, the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made. This had not been VA's prior practice; therefore the recent change is substantive. Because the Veteran's claim was pending before the regulatory change, the Board will apply the version of 38 C.F.R. § 3.310  in effect before the change because that version is more favorable to the claimant as it does not require the establishment of a baseline before an award of service connection may be made. 

The Veteran's service treatment records do not document any complaints of, or treatment for, a left knee disorder. 

The medical records following the Veteran's February 1968 separation from service similarly do not document any complaints of, or treatment for, a left knee disorder for years following her discharge. In an April 1993 psychiatric VA examination, the VA examiner noted that the Veteran had a history of fibromyositis of the whole body. In a March 1994 VA medical record, the Veteran complained of pain all over her body and swelling of both knees. That VA medical provider diagnosed her with fibromyalgia. On April 5, 1996, the Veteran complained of bilateral knee pain. In an April 17, 1996 VA medical record, a VA medical provider noted that the Veteran twisted her left knee that week and has been uncomfortable ever since. The VA medical provider found her to have bilateral degenerative joint disease of the knees. The VA medical records generally document complaints of, or treatment for, left knee pain.

The Veteran received a VA examination in December 1996, which included a claims file review. The VA examiner noted that the Veteran had been with fibromyositis in March 1984 and noted her April 1996 left knee injury. The VA examiner found the Veteran to have several structural abnormalities of a congenital origin, including internal tibial tortion, patella alta, genu valgum deformity, plano valgus deformity, and patellar malalignment. The examiner also found those deformities to contribute the Veteran's degenerative osteoarthritis. The examiner found absolutely no basis to attribute the Veteran's current left knee condition to her right knee problem. 

The Veteran received another VA examination in July 2004, which included a claims file review. The examiner found the Veteran's x-rays to show bilateral, severe tricompartmental degenerative joint disease. The examiner also noted that the Veteran's right knee was in varus and her left one in valgus.
 
The July 2004 VA examiner found that it was at least as likely that there was a less than 50 percent change that the Veteran's severe left knee tricompartmental disease was due to her service-connected right knee. The examiner noted that the Veteran had a documented, post-service left knee injury that was the antecedent of her left knee pain.

In a February 2006 letter, VA medical provider M.C.P, CRNP noted that the Veteran has severe degenerative joint disease. She opined that the Veteran's left knee developed secondary to the service-connected right knee, but did not provide an explanation as to how she reached that opinion.

The Veteran received another VA examination in March 2006, which included a claims file review. At that time, the Veteran claimed that her left knee symptoms began in the mid-1970s and that she had a twisting injury in the mid 1980s. The examiner noted that no surgery was performed following the injury and that it aggravated her pre-existing left knee pain. The examiner also noted that the Veteran had a diagnosis of fibromyalgia and received treatment for it. 

The March 2006 VA examiner found the Veteran to have severe, bilateral, end stage degenerative joint disease. The examiner believed that it was more likely than not that the Veteran's left knee disorder was related to compensating for her right knee, given the compensation of excessive weight-bearing that her left knee required, and given the Veteran's right knee injury. 

The Veteran received a final VA examination in June 2010, which included a claims file review. The Veteran reported that she could not remember when her left knee pain started, but that it probably started sometime in the mid-1990s and has gradually progressed. She indicated that there was no trauma or inciting event to her pain, though the examiner noted that there was a documented fall in 1996. The examiner also noted that after he asked the Veteran about the fall, she reported that she believed the pain began before the fall. 

The June 2010 VA examiner found her to have bilateral end-stage osteoarthritis. The examiner found the osteoarthritis to have been of insidious outset, meaning that there was no clear antecedent event. The examiner believed that the Veteran had garden variety osteoarthritis and noted that she had arthritis throughout her body, including of the spine and upper extremity. The examiner then explained that he believed the Veteran probably has some propensity for proliferative osteoarthritis. The examiner also noted that the Veteran is much worse contralaterally on the right knee compared to the left. The VA examiner further found that the left knee was not due to an injury in service, as there was no documented in-service injury and the Veteran could not recall one. The VA examiner further found that her left knee pain was not aggravated by her right knee pain and did not believe that the left knee was compensating. The examiner explained that the knee pain can give a person ipsilateral hip or even low back issues, but that he did not believe that her left knee arthritis is due to, has been aggravated by, or was made worse by the service-connected right knee disability. 

The June 2010 VA examiner concluded that the left knee is not due to an in service injury. He also did not believe it to be due to or aggravated by the service-connected right knee disability or due to or aggravated by a fall caused by her service-connected disability. The examiner reiterated that the Veteran had garden variety osteoarthritis, from general wear and tear and her other medical problems, not the least of which is morbid obesity.
 
The claim for service connection for a left knee disorder, including as secondary to the service-connected right knee disability must be denied. In short, there is simply no medical evidence of record that supports a finding that the Veteran's currently diagnosed disorder is related to service. To the contrary, there is a good deal of medical evidence that weighs against this finding.  

First and foremost, there is no record of complaints of, or treatment for, a left knee disorder in service. The service treatment records are silent as to any complaints of, or treatment for, a left knee disorder. Indeed, the June 2010 VA examiner noted that the Veteran herself could not recall an in-service injury to the left knee. 

Second, in addition to the lack of any indication of a left knee disorder during service, the Board also cannot ignore the lack of any documentation of any such disorder for years following separation from service. The record is silent as to any complaints of, or treatment for, a left knee disorder for years following service. 

The Veteran herself has varied in her reports of when her left knee pain developed, which have ranged from the mid-1970s in the March 2006 VA examination to the 1990s in the June 2010 VA examination. She has, however, consistently reported that her left knee pain developed years after her discharge from service. VA medical records generally document complaints of left knee pain in the 1990s, such as in an April 5, 1996 VA medical record that also documented a post-service left knee injury. The April 1993 VA examination report, however, does document a past history of non-service-connected fibromyositis  and a March 1994 VA medical record showed that the Veteran complained of pain all over her body and a diagnosis of fibromyalgia. The record thus also indicates that the Veteran did not have complaints in regards to a left knee disorder for several years after her discharge from service.   For these reasons, the claim for direct service connection for the left knee is denied.

Turning to the claim for service connection for the left knee on a secondary basis, the Board finds that the weight of the medical evidence supports the conclusion that any current left knee disorder is not related to a service-connected disorder.  There are several medical opinions of record; however, the weight of the competent and credible medical evidence of record indicates that the left knee disorder did not develop due to a service-connected disability.

The Board recognizes that the record contains competing medical opinions as to the etiology of the Veteran's current left knee disorder. The Board must thus determine how much weight to afford the opposing opinions. See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993). The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence. Id. at 470-71. ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches."). The Board must provide adequate reasons and bases if it adopts one medical opinion over another. Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases"). 

The Board has considered the fact that a nurse practitioner has related the left knee disorder to the service-connected right knee disorder.  M.C.P, CRNP opined that the Veteran's left knee disorder developed secondary to the service-connected right knee. M.C.P, CRNP, however, did not provide any basis or explanation as to how she formed her opinion. In assessing medical evidence, the question whether an examiner provides a basis for a medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).   Here the opinion nurse offered no rationale whatsoever.  Additionally, that provider did not have access to the claims file. Other factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  Given that M.C.P, CRNP did not provide a medical opinion explaining how she reached her conclusion, and the fact that she did not have the benefit of reviewing the Veteran's medical history prior to forming her opinion, the Board finds that her opinion carries very little weight. 

The record also contains competing opinions from the VA examiners. The examiners in December 1996, July 2004, and June 2010 provided opinions that weight against the claim, finding that it was less likely than not that the left knee disorder is due to or aggravated by the right knee disorder.  The examiner in March 2006, conversely, provided an opinion favoring the claim.  The question turns to which of the Veteran's VA examinations are the most probative as to the etiology of her left knee disorder. Each of the VA examiners had access to the claims file, or indicated a review of medical evidence, in reaching his/her opinion. 

The December 1996 VA examiner found the Veteran to have several structural abnormalities of a congenital origin that contributed to her degenerative osteoarthritis. The examiner further found absolutely no basis to attribute the left knee condition to the questionable service connection of her right knee problem.  The December 1996 opinion carries some weight.  [As will be explained herein, the Board finds the June 2010 VA examiner to provide a more in depth medical opinion with a better and more complete review of the pertinent medical evidence.]

The July 2004 VA examiner found that the Veteran's severe left knee tricompartmental disease was not due to her service-connected right knee, but rather her documented, post-service left knee injury that was the antecedent of her left knee pain. The Board notes that the July 2004 VA examiner based his negative conclusion on the Veteran's left knee pain beginning after her post-service left knee injury in the mid 1990s. The medical evidence, however, documents that the Veteran had reports of left knee pain prior to her 1996 accident. For example, a March 1994 VA medical record documented that the Veteran complained of pain all over and swelling of her knees. Given that the July 2004 VA examiner's medical opinion was based on the inaccurate factual premise that the 1996 left knee injury was the antecedent of her left knee pain, the Board finds the medical opinion to be of reduced probative value. The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Sklar v. Brown, 5 Vet. App. 140 (1993).

Of the VA medical opinions of record, only the March 2006 VA examiner is supportive to the Veteran's claim. The March 2006 VA examiner believed that it was more likely than not that the Veteran's left knee disorder was related to compensating for her service-connected right knee, given the excessive weight-bearing that her left knee provided. The Board, however, finds that medical opinion to be of limited probative value because the examiner did not discuss additional factors including the Veteran's general arthritis and obesity.

The June 2010 VA examiner provided a more in depth analysis as to the cause of the Veteran's disorder.  The June 2010 examiner had the opportunity to review the entire record, including the positive and negative opinions noted above.  The June 2010 examiner also included a discussion of additional health factors, including the Veteran's general arthritis and obesity.  These are factors that the March 2006 VA examiner ignored in reaching his opinion. 

The Board finds the June 2010 VA examiner provided the most probative and credible of the VA medical opinions. The June 2010 VA examiner explained that he did not find the rationale of the March 2006 VA examiner to be credible.  He stated that he did not believe that the Veteran's left knee pain was aggravated by her right knee, and that he did not believe that the left knee was compensating  The June 2010 VA examiner explained that while the knee pain can give a person ipsilateral hip or even low back issues, he did not believe that her left knee arthritis is due to, has been aggravated by, or was made worse by the service-connected right knee disability.  The VA examiner further discussed the Veteran's other pertinent medical history, including her arthritis throughout her body, including spine and upper extremity, and her morbid obesity. The March 2006 VA examiner did not provide an opinion as to those factors. 

The June 2010 VA examiner also provided an etiology opinion as to the left knee disorder, finding that the Veteran just had garden variety osteoarthritis from general wear and tear and her other medical problems, not the least of which is morbid obesity, in addition to being physically predisposed to such a disorder, as indicated by her having arthritis throughout her body. The Board also notes that the June 2010 VA examiner had access to and reviewed VA medical evidence that was pertinent and more recent than that reviewed by the March 2006 VA examiner. The June 2010 VA examiner had the most comprehensive review of the medical evidence - including the March 2006 opinion favoring the claim.

The June 2010 VA examiner also provided the most in depth analysis in explaining his reasons for reaching his medical opinion. He included a full discussion of the Veteran's medical records and medical history, including a discussion of other non-service-connected medical disorders that he deemed pertinent to the current issue. The other medical providers did not provide such a complete discussion. As such, the Board finds the June 2010 VA examination and opinion to be the most probative and credible. 

The June 2010 VA examiner concluded that the left knee is not due to an in service injury. The Board also notes that the service treatment records did not document any complaints of, or treatment for, a left knee disorder and that the Veteran did not receive a diagnosis for a left knee disorder for several years following her discharge from service. The Veteran herself has never claimed to have had a left knee disorder in service or at the earliest until several years following her discharge. As such, the Board finds that direct service connection for a left knee disorder is not warranted.

The Board also finds that service connection on a secondary basis is not warranted. The most probative opinion on file, the June 2010 VA examiner's opinion, indicated that the left knee disorder was not due to or aggravated by the service-connected right knee disability or due to or aggravated by a fall caused by her service-connected disability. Given the negative findings of the most credible and probative medical evidence of record, the Board finds that service connection on a secondary basis is also not warranted.  

The Veteran has suggested a relationship between her left knee disorder and her service-connected right knee disability. She is, however, not competent to make a medical finding as to etiology of a disability.  The etiology of her left knee disorder, however, is a complex medical matter requiring medical training and expertise. As a layperson, the Veteran does not possess the necessary knowledge of medical principles, and her suggestions, standing alone, are not probative as to the etiology of her current extremity symptoms. See Bostain v. West, 11 Vet. App. 124, 127   (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The Board also notes that during the March 2006 VA examination the Veteran reported that she had previously worked as a nurse. To the extent that the Veteran might be trying to contend that she has advanced medical training to lend support to her opinion, the Board finds such contentions to not be credible. The Veteran has provided contradictory statements as to the extent of her medical expertise. In her April 1993 psychiatric VA examination, she reported that she did some brief work in a nursing home, but not much otherwise, and had been unable to finish college due to health problems. The April 1993 VA examiner further noted that after her divorce, the Veteran only held occasional odd jobs, such as babysitting, and that she had no substantial, gainful employment history. The record thus does not support her contention that she has advanced medical training.

The weight of the credible and probative evidence demonstrates that the Veteran's current left knee disorder first manifested years after service and is not related to her active service. Furthermore, the Board finds that the weight of the evidence on file is against the claim that her left knee disorder is etiologically related to her service-connected right knee disability. As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Veteran's claim for service connection for a left knee disorder, including as secondary to right knee disability, is denied.

Right Knee Increased Rating Claim

The Veteran contends that her right knee disability is more severe than indicated by the 10 percent disability rating granted her prior to March 29, 2006, and the 20 percent disability evaluation in effect from March 29, 2006. 
  
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  The assignment of separate evaluations for separate and distinct symptomatology under 38 C.F.R. § 4.14 is possible, however, where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Disability of the knee may be rated on the basis of limitation of motion. A 10 percent rating is warranted when flexion is limited to 45 degrees. A 20 percent rating is warranted where flexion is limited to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A 10 percent rating is warranted when extension is limited to 10 degrees. A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating is warranted with extension limited to 20 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. The normal range of knee motion for VA purposes is from zero degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II. 

Symptoms associated with the removal of semilunar cartilage warranted a 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5259. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Genu recurvatum, ankylosis, and impairment of the tibia and fibula as a result of nonunion or malunion are not indicated in this case. Thus, those particular criteria do not apply. 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263. 

Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating. Absent limitation of motion, a 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes. 38 C.F.R. § 4.14. In a precedential opinion, the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other Diagnostic Codes for a manifestation of limitation of motion. 

Limitation of motion, however, is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion. VAOGCPREC 9-98 (Aug. 14, 1998). Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259. Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage. 

The Board notes that VA previously rated the right knee disability under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage. 10 percent is the highest rating available under Diagnostic Code 5259.  When the AMC granted a 20 percent disability rating in the November 2011 rating decision, it did so under Diagnostic Code 5261 for limitation of extension. 

VA medical records also generally indicate complaints of, or treatment for, right knee pain. In a July 2003 VA medical record, the Veteran denied knee joint swelling and erythema, loss of balance or falls. In an April 2005 VA physical therapy consult, the VA medical provider noted that the Veteran had previously had multiple surgeries of the right knee due to meniscus problems. The Veteran reported difficulty with prolonged walking and pain; her knees buckled on the stairs. 

The range of motion findings for the knees included an April 14, 2005 VA physical therapy consult provider note of flexion to 105 degrees and extension to -15 degrees. The examiner noted limited functional mobility due to pain, weakness and limited range of motion.  A May 10, 2005 VA orthopedics consult noted that the Veteran's bilateral knee range of motion was 10 to 95 degrees and noted small effusion bilaterally and that her treatment included cortisone injections. 

The Veteran was afforded a VA examination in July 2004, which included a claims file review. The Veteran reported significant, debilitating knee pain that required the use of a cane or wheelchair. The examiner found her knees to show no sign of infection, redness, swelling, warmth or erythema. The examiner noted a right knee range of motion from 10 to 95 degrees and that her knee was stable to varus and valgus, as well as anterior and posterior, stress. The examiner did find exquisite anterior and posterior, medial and lateral joint line tenderness and mild to moderate effusion in the right knee. The examiner further noted that repetitive motion testing elicited fatigability and pain. 

The Veteran received another VA examination in March 2006, which included a claims file review. The Veteran reported constant pain and the use of a cane and wheelchair at times, as well as multiple assistive devices, lift chairs, and a hospital bed. The examiner noted that the Veteran had severe end-stage degenerative joint disease and would be a candidate for total knee arthroplasty, but due to her morbid obesity and narcotic use she would need to taper off her narcotic use first. 

The March 2006 VA examiner found a range of motion of 15 to 85 degrees, with significant pain through her range of motion. The examiner found her be stable for on anterior and posterior varus and valgus ligamentous testing, though diffusely tender both around the facets of the patella and joint line. The examiner found repetitive testing to not increase pain, weakness, fatigability, or alter her range of motion.

The Veteran received a final VA examination in June 2010, which also included a claims file review. The Veteran reported constant pain, but denied locking or catching. She reported weakness, but no problem with dislocation, subluxation or instability. She reported activity related flareups and the use of a wheelchair or cane. She also reported performing all of her activities of daily living, though she could only walk about 100 yards before needing to stop. 

The June 2010 VA examiner found the right knee range of motion to be from 15 degrees of extension to 90 degrees of flexion, which meant that she lacked the final 15 degrees of terminal extension. The Veteran had minimal pain throughout the range of motion, but had pain at the limits. After repetition, there was no increased pain, fatigue, weakness, lack of endurance or incoordination and the examiner noted that she was able to reach the same range of motion. The examiner also found her knee to be stable to varus and valgus stress and anterior and posterior stresses. The examiner did note a small effusion. The examiner found her to have end-stage osteoarthritis of the right knee. The examiner found her range of motion to be about the same as from her previous VA examination and noted that there was no instability, subluxation or locking. 

Prior to March 29, 2006 

Prior to March 29, 2006, a 10 percent disability rating is in effect pursuant to Diagnostic Code 5259 for the Veteran's right knee disability. Such rating contemplates symptomatic removal of semilunar cartilage. 

The only pieces of evidence of record of relevance to the appeal period prior to March 29, 2006 are the July 2004 VA examination and some VA medical records. 
The July 2004 VA examiner noted 10 to 95 degrees range of motion and that her knee was stable to varus and valgus, as well as anterior and posterior, stress. 

The range of motion findings for the knees generally remained stable. An April 14, 2005 VA physical therapy consult provider noted flexion to 105 degrees and extension to -15 degrees. A May 10, 2005 VA orthopedics consult noted that the Veteran's bilateral knee range of motion was 10 to 95 degrees and noted small effusion bilaterally and that her treatment included cortisone injections. 

The range of motion findings detailed above do not show limitation so sever as to meet the criteria for a compensable rating under Diagnostic Codes 5260 or 5261. No objectively measured range of motion shows a limitation of extension to 45 degrees, for a compensable disability rating disability rating under Diagnostic Code 5260 for flexion.  Accordingly, no rating under Code 5260 is afforded.

Although the Veteran did meet the criteria for a 10 percent disability rating under Diagnostic Code 5261 for extension, she was already receiving a 10 percent disability rating under Diagnostic Code 5259 for her symptomatic semilunar removal of cartilage. As previously noted, the criteria under Diagnostic Code 5259 include consideration of restrictions of motion/instability, and therefore may not be combined with those pertaining to limitations of motion. Accordingly, a separate rating for limitation of both flexion and extension is not warranted here. See VAOPGCPREC 9-2004 (September 17, 2004).   The Board has considered whether a higher rating could be afforded by evaluating the condition during this period under Diagnostic Code 5261 instead of Diagnostic Code 5259.  Review of the findings during this period, however, revealed that there was also no objectively measured limitation of extension to 15 degrees, which would be needed to qualify for a disability rating of 20 percent under Diagnostic Code 5261. 

Although the Veteran has reported pain associated with her range of motion, the Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, 4 (August 23, 2011). Indeed, the Court found that nothing in its case law supports an appellant's contentions that she should be given the maximum disability ratings under Diagnostic Code 5260 and 5261 simply because she experienced pain throughout the range of motion of her left knee. Id. at 11. 

The objective evidence during the period in question also fail to demonstrate that the Veteran has dislocated semilunar cartilage, for a disability rating of 20 percent under Diagnostic Code 5258. The record did not include findings of the "locking" as indicated by the VA examinations. 

The Board further finds no support for assignment during this periods of a separate rating for left knee instability. Indeed, the evidence as described above does not show any recurrent subluxation or lateral instability of the knee. As such, assignment of a separate disability rating under Diagnostic Code 5257 is not warranted for the period in question. 

The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003). See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position). Given the ranges of motion found by the examiner, the Board finds that that the Veteran does not have ankylosis. As such, given the ranges of motion demonstrated by the Veteran for her knee, a rating for ankylosis is not warranted. 

Based on the foregoing, a disability rating in excess of 10 percent or an additional separate disability rating is not indicated at any point during the periods prior to March 29, 2006.

From March 29, 2006 

In a November 2011 rating decision, the RO increased the Veteran's disability evaluation to 20 percent under Diagnostic Code 5261, for extension, effective March 29, 2006. As previously noted, the Veteran cannot receive a separate rating under Diagnostic Code 5259 in addition to her rating under Diagnostic Code 5261. See VAOPGCPREC 9-2004 (September 17, 2004). 

During the March 29, 2006 VA examination, the Veteran had a range of motion of 15 to 85 degrees, with significant pain through her range of motion. The examiner found her to be stable in anterior and posterior varus and valgus ligamentous testing. 

The June 2010 VA examiner found the right knee range of motion to be from 15 degrees of extension to 90 degrees of flexion, and found her to lack the final 15 degrees of terminal extension. The examiner also found her knee to be stable to varus and valgus stress and anterior and posterior stresses, and noted that there was no instability, subluxation or locking. 

The objective examination evidence did not objectively show any recurrent subluxation or lateral instability of the knee. As such, a separate disability rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Range of motion of the knee, as detailed above, did not meet a compensable level of limitation of flexion under Diagnostic Code 5260. Moreover, as the Veteran's extension was not limited to 30 degrees or more, a disability rating in excess of 20 percent under Diagnostic Code 5261 is not indicated.  

Although the Veteran has reported pain associated with her range of motion, the Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, 4 (August 23, 2011). 

Additionally, as previously noted, the various examination findings of range of motion demonstrate that the Veteran does not have ankylosis. As such, a separate rating is for ankylosis is not warranted. 

The record also does not indicate that the Veteran has episodes of "locking" as indicated by the VA examinations. The June 2010 VA examiner specifically found no locking. As such, a rating under Diagnostic Code 5258 is also not warranted.

Based on the foregoing, the Board is unable to assign a schedular disability rating in excess of 20 percent for the knee, under Diagnostic Code 5261, and an additional separate disability rating is not indicated from March 29, 2006. 

The Veteran has also put forth credible complaints of pain on use of the joint, during both time periods. With regard to such complaints, the United States Court of Appeals for Veterans Claims (Court) has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-206. Taking all of the evidence of record into consideration, the Board finds that the Veteran's right knee disability is likely manifested by some functional limitation due to pain on motion. However, the Veteran's disability ratings, based on range of motion findings or considering motion, were provided due to her reported knee pain and such rating contemplated complaints of pain. There is no showing of any additional functional impairment warranting a higher rating for the complaints of pain. Furthermore, the VA examiners did not find additional functional problems. Therefore, the preponderance of the evidence is against a disability rating in excess of 10 percent for the right knee, prior to March 29, 2006, or in excess of 20 percent from March 29, 2006. 

With respect to the Veteran's lay statements of record, such have been considered. She is competent to report on lay-observable symptoms, such as her right knee buckling. Layno v. Brown, 6 Vet. App. 465 (1994). When viewed with the record as whole, however, such statements are found less probative than the repeated objective findings indicating no instability of the knee. Similarly, her complaints of pain have been considered, but they do not serve as basis for an increased rating in the absence of other evidence showing additional functional impairment as due to such pain.

Finally, the right knee disability does not warrant referral for extra-schedular consideration, at any point during the rating periods on appeal. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If it is not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

In this case, the rating criteria are not inadequate. Higher ratings are available for the service-connected disability if her condition were more severe; however the Veteran simply does not meet those criteria. Accordingly, referral for extraschedular consideration is not warranted here.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claims for a disability rating for the right knee in excess of 10 percent for the period prior to March 29, 2006 and in excess of 20 percent for the period from March 29, 2006, are denied. 

  
ORDER

Service connection for a left knee disorder, including as secondary to the service-connected right knee disability is denied.

Prior to March 29, 2006, an evaluation in excess of 10 percent for a right knee disability is denied. 

From March 29, 2006, an evaluation in excess of 20 percent for a right knee disability is denied. 


______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


